Citation Nr: 0534869	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of 
hemorrhagic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim, as well as 
entitlement to service connection for hepatitis.  The claims 
were remanded by the Board to the RO via the Appeals 
Management Center (AMC) in September 2003.  The development 
directed by the Board was accomplished.  In June 2005, the RO 
granted service connection for hepatitis C.  Thus, only one 
issue remains on appeal.  


FINDING OF FACT

The veteran has no current residuals of hemorrhagic fever.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
residuals of hemorrhagic fever.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.




Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO did not provide pre-adjudication notice of the VCAA, 
since the rating decision was issued prior to the VCAA.  In 
March 2002, March 2004 and October 2004, the veteran was 
provided VCAA notice.  The veteran was informed that VA would 
obtain VA records and records of other Federal agencies, and 
that he could submit private medical records, including a 
medical opinion, or authorize VA to obtain the records on his 
behalf.  He was also informed of the evidence necessary to 
substantiate the claim.  The veteran was also asked to 
provide any evidence he had pertaining to the claim.  

The timing of the VCAA notices in this case clearly did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  For these reasons, the veteran has not been 
prejudiced by the late timing of the VCAA notices.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Private and VA medical evidence has 
been obtained.  VA examination was provided in November 2004 
and included an opinion as required by the Board's remand.  

VA has unsuccessfully attempted to obtain service 
medical records as well as alternative sources of 
treatment, such as Surgeon General's Office records and 
morning reports from the 7th Cavalry Regiment, company 
L, for the veteran's service.  Multiple requests were 
made to the National Personnel Records Center (NPRC) 
from June 1997 to July 1998.  The responses from NPRC 
show no records were found for the veteran.  The 
appellant's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has 
a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-
the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim is 
undertaken with this duty in mind.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been met. 


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).




In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records are unavailable as noted earlier in 
this decision.  The veteran reported and he has comrade 
statements attesting that, during his service in Korea in 
November 1951 and December 1951 with Company L, 7th Regiment, 
1st Cavalry Division near Chorwon, Korea, he was hospitalized 
at a Mobile Army Surgical Hospital near Seoul, Korea with 
what was diagnosed as hemorrhagic fever.  He has also urged 
that he has this disease due to service-connected hepatitis 
C.  

In support of his claim, the veteran has submitted buddy 
statements indicating he was treated in service for 
hemorrhagic fever, medical literature, and a treatment 
record.  This record, dated in February 1997, reflects the 
medical doctor's opinion as to the etiology of the veteran's 
hepatic encephalopathy.  An assessment at that time included 
hepatic encephalopathy, abdominal pain and thrombocytopenia.  
Also noted was a rash in the upper abdominal area.  The 
examiner stated that with the veteran's history of Korean 
hemorrhagic fever, which causes multiple hemorrhages 
including in the liver, it seems possible that some of the 
scarring of his liver might relate to this.  

The veteran underwent a liver transplant in May 1999.  VA 
treatment records dated from that time show that the 
veteran's active problems list included hepatitis C, history 
of liver transplant, unsteady gait and possible seizure 
disorder, hearing loss, anemia, post herpetic neuralgia and 
neuropathy.  In a March 2000 progress note, the veteran was 
noted to feel poorly and shaky.  The examiner observed that 
the symptoms could be somewhat related to a viral syndrome 
but because of recent prednisone tapering, withdrawal 
symptoms could not be ruled out.  

In November 2004, the veteran was afforded an endocrine and 
infectious disease VA examination.  The veteran's records and 
claims folder were noted to have been reviewed.  The doctor 
noted that the veteran served in Korea, that he had a known 
history of hepatitis C, hypothyroidism, neuralgia, ventral 
gastritis, diverticulosis, blood exposure with bodies while 
in service, status post liver transplant in 1999, foot 
surgery, transfusion, and multiple noticeable tattoos dating 
from service.  The examiner accepted the reported diagnosis 
of hemorrhagic fever in service as well as the exposure to 
rats and rat bites in service.  The veteran was reportedly 
hospitalized for a week in service and was noted as dark-
colored and treated medically.  He reported he did well until 
1954 when diagnosed with hepatitis, reportedly attributed to 
exposure to blood in service or when having surgery.  He 
noted that he was diagnosed with hepatitis C in 1991.  He had 
been asymptomatic from 1952 to 1991 when he developed a rash 
and fatigue which was eventually diagnosed as hepatitis C and 
eventually had the transplant.  Current medications included 
prednisone and cyclosporine, among others.  He was in 
remission.  He was in a wheelchair.  There was scabbing and 
hyperpigmentation on the neck, skin folds, knuckles, knees 
and hands.  The multiple assessment included hepatitis C, 
status post transplant; and history of  hemorrhagic fever, 
currently without any sequela.  The examiner opined that it 
was at least as likely as not that hepatitis C was due to the 
tattoos in service and alcohol use.  The examiner also opined 
that development of hemorrhagic fever was viral and due to 
the rat bites.  He noted that the tour of duty was only in 
Korea.  There was no evidence of epidemiological or 
geographic epidemiology where this virus was abundant, where 
viral hemorrhagic fever was most likey found.  He stated it 
was difficult to establish at this point, unless the veteran 
had service of at least a week in South East Asia Theater of 
Operations, such as in Thailand, Malaysia, Vietnam, 
Philippines, and Singapore.  It is unlikely that the veteran 
had hemorrhagic fever at that time as the diagnosis was 
confirmed only by clinical evaluation and exposure to 
mosquito bites.  Korea, according to the examiner, was not a 
climate for this type of viral hemorrhagic fever.  

Records from the Social Security Administration show 
treatment for liver disease dating from January 1997.  These 
records include VA treatment as well as private treatment 
records including Hendrick Medical Center.  

The Board finds lay evidence of the reported treatment of 
hemorrhagic fever, but no evidence of chronic in-service 
injury, disease or other abnormality of this nature.  No such 
chronic disability was shown in service or following service, 
nor has there been continuity of symptomatology since service 
to link the any current residuals of hemorrhagic fever to 
service.  There is no medical evidence showing that the 
veteran had a chronic condition related to hemorrhagic fever 
in service or during any applicable presumption period and 
still has such a condition.  See Savage v. Gober, 10 Vet. 
App. at 498.  

The Board notes that, in service, the veteran reports he was 
treated for hemorrhagic fever.  However, VA medical opinion 
evidence reflects that there are no current residuals of such 
a fever.  

Contrary to the veteran's contention that he has residuals of 
hemorrhagic fever that are related to service, the VA 
examiner's opinion in November 2004 to assess the likelihood 
of that very matter was unfavorable.  The evaluation was 
based on a review of the veteran's medical history.  It 
considered his contentions, medical records, and the current 
findings.  The Board finds that the opinion was well 
supported and consistent with the record.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The VA examiner 
specifically concluded that the veteran had no current 
residuals of hemorrhagic fever.  The medical opinion about 
scarring of the liver in February 1997 is of less probative 
weight as to a diagnosis of residuals of hemorrhagic fever, 
because it is speculative (i.e., "it seems possible"), not 
as thorough, and not based upon review of the claims folder.  
The Board observes that medical opinions which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  The veteran 
in this case is a veteran of combat.  His DD Form 214 shows 
that he was awarded the Combat Infantryman Badge and the 
Purple Heart.  However, while his participation in combat 
serves to relax the usual requirement of service department 
evidence to corroborate lay testimony as to incurrence, it 
does not relieve the veteran from the responsibility of 
presenting competent evidence of a current disability.  As 
discussed above, the persuasive evidence of record does not 
reflect any current residuals of hemorrhagic fever.  

The Board appreciates the sincerity of the veteran's belief 
that he has residuals of hemorrhagic fever that are related 
to service or service-connected disability.  However, it is 
well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his claimed 
condition is etiologically related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for residuals of 



hemorrhagic fever.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.


ORDER

Service connection for residuals of hemorrhagic fever is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


